DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 11 recitation “the second gas flow and the first gas flow are guided together” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what “at least one operating state” refers to, the compressor or the engine or both.
Claims 2-11 are rejected a depending from claim 1.
In claim 8, the recitation “in at least one operating state” is indefinite for the reasons provided for claim 1. Further, it is unclear how the states are intended to be distinguished. No art rejection is provided at this time due to the lack of clarity of this claim.
Claim 9 is indefinite because “the air aide” lacks antecedent basis and it is unclear what is being referred to. No art rejection is provided at this time due to the lack of clarity of this claim.
Claim 10 is rejected as depending from claim 9.
Claim 11 is indefinite because it is unclear if “in one operating state” refers to the “in at least one operating state” of claim 1 or refers to something else. Also, the recitation “the second gas flow and the first gas flow are guided together” is indefinite as it is unclear how different flows are maintained if they are “together” which is interpreted as a mixing.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over US 8,943,823 to FIVELAND in view of US 2017/0335756 to DONKIN. 

    PNG
    media_image1.png
    531
    695
    media_image1.png
    Greyscale

As to claim 1
FIVELAND discloses (referring to fig. 2) a compressor (29) for inducting (via 36) an internal combustion engine (12), a first compressor wheel (one of 29), 5wherein, in at least one operating state, an inlet-side, first gas flow (via 36) of the internal combustion engine (12) is compressed by the compressor (one of 29), characterised in that the compressor (29) comprises a first compressor path (air path 32 to one of 29 to 36) for the first gas flow (via 36) and a second compressor path (32 to the other of 29 to 34 to 52) for a second gas flow (flow is via 34 to 52 to 68), wherein the second gas flow 10(flow is via 34 to 52 to 68), in particular, in at least one operating state as a secondary air flow (flow is “secondary” to the first gas flow), opens (for the purpose of examination “opens” is interpreted to mean ‘in fluid communication with’) into an exhaust gas flow (40; flow is via 34 to 52 to 68 to 40) of the internal combustion engine (12).  
	FIVELAND does not disclose the compressor has an electric motor (40 in fig. 1) for driving the compressor. For this we turn to DONKIN which teaches an electrically assisted turbocharger having first and second compressor wheels. See Fig. 1 below.

    PNG
    media_image2.png
    691
    844
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art to substitute the electrically assisted compressor of DONKIN for the non-electrically assisted one of FIVELAND in order to provide the ability to drive the compressor wheels to assist, or in lieu of, the turbine wheel ([0006]).  An invention created through a substitution of one known element for another to obtain predictable results is obvious.


As to claim 2
FIVELAND discloses in that the first compressor path (air path 32 to one of 29 to 36) is operated via the first compressor wheel (one of 29), and the second compressor path (32 to the other of 29 to 34 to 52) is 15operated via a second compressor wheel (the other of 29), wherein the compressor wheels (29, 29), in particular, are arranged on a common drive shaft (fig. 2).  

As to claim 3
FIVELAND does not disclose the following which is taught by DONKIN:
 the compressor wheels (14a, 14b) each have an axially aligned gas supply (13a, b), wherein the compressor wheels 20are oriented in opposition relative to the gas supply (fig. 1).  
It would be obvious to one of ordinary skill in the art to substitute the electrically assisted compressor of DONKIN for the non-electrically assisted one of FIVELAND in order to provide a compressor with a compact layout.  


 FIVELAND does not disclose the following which is taught by DONKIN:
that the compressor wheels (14a, 14b) each have an axially aligned gas supply (13a, 13b are aligned axially), wherein the compressor wheels (14a, 14b) are oriented in the same direction in relation to the gas supply (fig. 1).  

As to claim 5
FIVELAND does not disclose the following which is taught by DONKIN: 
the two compressor wheels (14a, 14b) are arranged on the same side of the electric motor (fig. 1).  
It would be obvious to one of ordinary skill in the art to substitute the electrically assisted compressor of DONKIN for the non-electrically assisted one of FIVELAND in order to provide a compressor with a compact layout.

As to claim 6
FIVELAND does not disclose the following which is taught by DONKIN: 
the electric motor (40) is arranged 30between the two compressor wheels (fig. 3, below, shows a different embodiment).  
It would be obvious to one of ordinary skill in the art to substitute the electrically assisted compressor of DONKIN for the non-electrically assisted one of FIVELAND in order to provide a compressor with a compact layout.


    PNG
    media_image3.png
    602
    937
    media_image3.png
    Greyscale


FIVELAND does not disclose the following which is taught by DONKIN: 
 the two gas flows (flow from 15a and 15b are different) are formed as different branches of a multi-port compressor housing (15a, 15b in fig. 1 or fig. 3).  
It would be obvious to one of ordinary skill in the art to substitute the electrically assisted compressor of DONKIN for the non-electrically assisted one of FIVELAND in order to provide a compressor with a compact layout.

As to claim 1511
FIVELLAND discloses the second gas flow and the first gas flow are guided together (fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/31/2021 4:34 PM